                                                                        CLERK'
                                                                             S OFFICE U .
                                                                                        S.DIST.COURT
                                                                               AT ROANOKE,VA
                                                                                    FILED
                                                                                       3/1/19
                                                                              MA2 2 j2219
                  IN T H E U N ITED STATE S D IST RICT CO U RT
                                                                           JULI
                                                                              A C.DUDLEY,CLERK
                 FOR TH E W ESTERN D ISTRICT OF W RGIN IA                 BY:
                            H ARRISON BU R G D IW SIO N                       DEPUW CLERK

UN ITE D STATE S O F AM ERICA                    Case N o.5:02-CR-30020

M.


JESSIE W ILLIAM NEWTON HIy                      By:    H on.M ichaelF.U rbansld
      D efendant                                 ChiefUnited StatesDistrictJudge
                             M E M O RAN D U M O PIN IO N

      Jesse W illiam Newton, 111,repzesented by counsel,filed a moéon to reduce his
sentencepursuanttoSection404$)oftheFitstStepActof2018.ECFNo.1446.Inadditiotl
to seeking a reduction ofhis sentence underthe FirstStep Act,N ew ton asserts thatunder

curtent1aw hewould notbe considered acateeroffender,and thateven ifheisconsidered a

career offendez,he should be tesentenced to a term signihcantly below llis career offender

gaideline range.H e urges the court to Snd that he has over-served his sentence and to

resentencehim to tim eserved.Thegovetnm entresponded to them odon and doesnotcontest

thatN ew toniseligibleforareduction ofhissentencepursuantto theFitstStepA ct.How ever,

the governm entclisagteesthatN ewton isentitled to a Encling thatheisnotacareeroffender

and asserts thathe is only entitled to a reduction ofhis sentence from 360 m onths to 262

m onths.Forthereasonssetforth below,thecourtwillGR AN T N ew ton'srequestand m odify

lzissentence to Hm e served,to be follow ed by a fout-yeartet'm ofsuperdsed release.

                                    BA CKGR OU N D

       On Match 20,2003,ajuryconvicted Newton ofonecountofconspitacyto possess
with intent to distdbute 50 gram s or m ore of cocaine base,wllich triggered a 120-m onth

mandatorysentenceunder21U.S.C.j 841@)(1)(A).ECF Nos.213,294.I-listotaloffense
levelw as 37.I-lis ctim inalhistory points established a ctim inalhistory categoty ofV , but

because hewascategotized asa cateezoffendez,his ctim inalbistoty categoty wasW      ,   based

on U.S.S.G.j4B1.1(b).ECF No.1451at8-9,12.Based on a,totaloffenselevelof37 and a
cùm inallaistory category ofW ,lnisgaidelinerangewas360 m onthsto life.

       Newton qualiliedasacazeezoffendezunderU.S.S.G.j4B1.1becausehehad atleast
two prioz felony convictbnsofeitheza crim e ofviolence or acontrolled substance offense.

ECF N o.1451 at8.Thepriorfelony convicdonsw ere forbrealdng and entedngwhen hewas

16and 17yearsold.Although chargedasajuvenileinlloth cotmts,hewastded and convicted
asan adult.ECF N o.1451 at9-10.Sentencesforboth convicdonsorigitlally wetesuspended,

butafterhe was found to haveviolated the term s ofprobadon he wasordered to serve two

Yearsofthe originalsentenceon one countand oneyearon the second cotm t.

       OnJune 17,2003,Newton wassentenced to aterm of360 monthsin pdson on the
federalcharge,to be followed by a hve-yeatterm ofsupervised release.ECF N o.294 at2-3.

The sentence was atthe bottom ofllism andatory guideline range.H e hasbeen incatcetated

sinceAugust8,2002 and hasserved 198m onthsto date.

       On June 24,2016,Newton flled a 28 U.S.C.j 2255 modon to vacate hissentence,
argaing thathisprior convictbnsforbrealdng and enteting underVirginia Code j 18.2-91
should nothavebeen used to Snd thathe wasa career offender.ECF N o.1404.O n M arch

12,2018,this cotutdenied Ne< on relief,fmding thatthe j 2255 pedtion was untimel..
       N e< on seeksFitstStep Actrelief,and also asksthatthe career offender designaéon

bezem oved,becausethe state statute underwhich hew asconvicted ofbtealdng and entering
no longerservesasa ptedicate crim e for the careetoffenderguideline.In the alternadve,he

asksthathissentence bem odihed undercutrentlaw,thatthe Gtzidelinesbe applied to him in

an advisory ratherthan m andatory m anner,and thatthe courtsentence him w ellbelow the

Gtlidelinesrange.

1. FitstStep Act

        AttheHmeNewtonwassentenced,avioladonofj841(b)(1)(A)catdedamandatory
m itnim lxm sentence of10 yeatsand a m nvim llm sentence oflife im prisonm entifthe offense

involved m ore than 50 gram s of cocaine base,and a penalty range of 5 to 40 yearsif the

offenseinvolvedmorethan5gromsofcocninebase.21U.S.C.j841$)(1)(A)and(B)(2006).
ln 2010,the FairSentencing Actwaspassed,and Secéon 2 oftheActreduced penaldes for

offensesitw olving cocainebasebyincreasing thethreshold Htnlg quandtiesrequired to tHgget

mandatoryminimlxm sentencesunder21U.S.C.j841q$(1).FairSentencingActof2010,Pub.
L.No.111-220,j2,124Stat.2372(2010).Cturently,inotdertottiggerthelo-years-to-life-
sentencingtange,theoffensem ustitw olvem orethan280gtam sofcocainebase,and to ttigger

the 5-to-40-yeatsentencing range,the offense mustinvolve m ore than 28 gram s ofcocaine

base.

        TheFirstStep Actwasenacted on D ecem bet21,2018. Secdon 404 oftheactpetmits

acourqupon m odon ofthe defendantorthegovernm ent,orupon itsown m odon,to im pose

areduced sentenceforcel'tain offensesin accordancewith theFairSentencing Actof2010,if

such a reducdon wasnotpzeviously granted.O ffensesqualify for the reduction ifthey were

com m itted before August3,2010 and carry the statutory penaldeswllich were m odiûed by
section 2 or3 ofthe FairSentencing A ctof2010. FirstStep Actof2018,Pub.L.N o.115-

015,132 Stat.015 (2018).
      The patdesagree thatthe FirstStep ActappEesto N ewton.Because hew asindicted

on 50 gtam s ofcocaine base,ifthe FairSentencing Acthad been in effectin 2007,N ew ton

would have faced a m axim llm term of40 years tather than life im prisonm ent.In turn,that

m axim lpm sentence would have resulted in an offense levelof34 rathez than 37 underthe

cateeroffenderguideline.W ith a cHm inallaistory categoryofVI,the cotresponding advisory

range foz offense level34 is 262-327 m onths ofim prisonm ent.In addidon,hism andatory

m inim um sentencew ould have been 60 m onthsrathetthan 120 m onths.

       H ad N ewton been sentenced aftezpassage oftheFairSentencing A ct,the appropriate

sentence w ould have been 262 m onths,followed by a 4-yeaz term of supervised release.A

sentence of262 m onthsrepresentsthe bottom ofthe sentencing range of262-327 m onths.

Such am odificadon correspondsto llisclltrentsentenceof360m onths,w llichw asthebottom

ofthe 36o-m onths-to-life sentencing range.Thus,thegovernm entarguesthatan appropdate

sentence fotN ew ton underthe FitstStep Actwould be262 m onths,followed by afotu-yeat

term ofsupervised release,w hile N ew ton seeks additionalm odificadonsofllis sentence,as

discussed below .

II. D esignation asa CateerO ffender

       N ewton argtzes thatundercurrentlaw he wotlld notbe consideted a cateetoffender

because the two bteaking-and-entedng convicdons no longer are considered predicate

offenses. SeeUnited Statesv.Doole,228F.supp.3d 733 (W.D.Va.2017)Solding that

                                            4
Vitginiastamtorybuzglarydoesnotfallwiiindesnidonofgenericbutglary)andUnitedStates
v.Castendet-Lewis,855F.3d 253 (4th Cit.2017)(applying thecategoticalapptoach to Snd
thatVirginiabutglatystamteisbtoadetthan fedetalctimeofgeneticbutglary).
      H e then asserts that because he would not be considered a career offender under

currentlaw,his crim inalhistory category wotlld have been V instead ofVI.Coupled with a

base offense levelof30,hiscltnlg offense guideline sentencew ould be 151-188 m onths.The

governm entcotm tersthatN ew ton isattem pdng to rehash the argum entthathe raised in ltis

j2255peédonthatwasrejectedbythiscout't.
       Inhisj2255moéon,Newton atguedthatthereasoningsetforthinlohnsonv.United
States,135 S.Ct.2551 (2015),applied to him even though he wassentenced underthe
sentencing guidelines and not the A tm ed Career Crim inalA ct.ECF N o.1415.H e clnim ed

thatthepre-Booketm andatorysentencing guidelinesylwhich fa ed hissentencing range,acted

astheftm céonalequivalentofa statutodlyimposed sentence,and,asarestllt,hewasenétled

to reliefunderJohnson.Hefartherargtzed thatthedecision in United Statesv.Becldes,137
S.Ct.886 (2017),2clid notapplyto him becausehewassentencedwhen theguidelineswere
stillm andatoryrathezthan advisory.

       Tlnis court found Newton's j 2255 modon to be untimely,citing United Statesv.
Brown,868F.3d297(4thCit.2017),fozitsholdingthatneitherlohnsonnorBecklesexpressly


!SeeUnitedStatesv.Booker,543U.S.220(2005)Solclingthatinordettoavoida
constittzdonalviolatbn,theSentencing Gtlidelinesareadvisoryand notmandatory).
2In Beckles,theCourtheld thattheSentencing Glzidelinesarenotsubjectto affvoid for
vagueness''challengebecausethey are advisory ratherthan m andatorp Beckles,137 S.Ct.at
892.
                                            5
recognized the zightofa defendantsentenced underthe pre-Bookerm andatory guidelinesto

obtain teliefand tlm sdid nottecognizeanew zightin them andatov sentencing context.The

cout'tin Brow n found that the peddoner's azgum entwas untim ely because absent a newly

recognizedright,thej2255peddonwassubjecttotheone-yea.
                                                    tlimitationsperiodthatbegan
totaznwhentheconvicdonbecamefmal.Ldaat301,304.Tbiscourtrelied on thereasoningin
Brown to find thatN ew ton'sm odon wasHm e-barred.ECF N o.1425.

      Ne< on arguesthatllisj2255 peédon wasdismissed becauseitwasuntimelyundet
Brown,zatherthan on them erits.H ethen atguesthatSection 404 oftheFitstStep A ctcteates

a freestanding rem edy for defendantslike N ewton who are eligible for relief. H e basesllis

atgam enton the factthatthe textofthe statuteallow sacouttto ffim pose''a sentence,rather

than Tfmodify''otftteduce''asentence.Healso notesthatunderj404(c),acolzrtshallnot
entertnin a ffm oéon m ade under this secdon''if the sentence w as previously im posed or

previously reduced in accordancewith the am enclm entsm ade by Secdons2 and 3 ofthe Fair

Sentencing Actorifapzeviousm odon wasdenied aftet acom plete review ofthe m edts.H e

positsthatwhilethe stam te doesnotallow a cokutto consideta m odon ifapteviousm odon

was broughtunder the First Step A ct,itdoes not ba.
                                                  rconsideradon ofm oéons previously

considered in othetcontexts.

       Thecourtdoesnotfm d itnecessatyto zeach thisissue,because asdiscussed m ore6ally

below,itfmdsthatithasauthorityunder18U.S.C.j3582(c)(2)tom odifyNewton'ssentence,
taking into accountthe advisov natareofthe GuidelinesafterBookerand theconsideradons

setfot'th in 18U.S.C.j3553 (a).

                                             6
111. EffectofCurrentGuidelinesBeing Advisory

      N ew ton arguesthateven ifthe careeroffendet G uideline stillapplies,the Sentencing

G uidelinesarenow advisoryand courtsroutinely sentencecareeroffenderssignificantlybelow

theitcareeroffenderpaidelines.The govetnm entagreesthatthe courtshould recalculate the

advisoryguidelinerangeundercutrentlaw,and putsuantto thenow-opetaiveversion ofthe

United StatesSentencing Guidelines,assesstheSecdon 3553(a)factorsbased on thefactsin
the zecotd and issue a new sentence, but argues that a 6711 resentencing hearing is not

authodzed.3Thepardesdisagree asto w hatextentN e< on'ssentence should be m odiûed.

      N e< on has served 198 m onths without considering any good tim e credit he has
                            !
eatned.The governm entargtzesthathissentence should notbereduced to lessthan the 262

m onthsprovided by the FirstStep A ct,which isa 98-m onth reducdon qfhisctutentsentence

of360 m onths.Thegovetnm entcitesthePSR which show sthatN ew ton began offending at

the age of 16 and was convicted of an offense every yeat thereafter except for a two-year

pedod when hewasincarcerated. In addidon,hecom m itted m any oftheoffenses,including



3Thegovernm entargtzesthata 6111resentencing isfozeclosed by D itlon v.United States,560
U.S.817,824-26(2010),wheretheSupremeCout'tfotmd that6xllsentencingrehearingsare
notauthorized by rettoacdveguidelinereductions.The cotutdoesnotreach thisargum ent
becauseitSndsthatthereisno needto do soin thiscase.Thecourtwillconsiderthej
3553$)factors.SeeUnitedStatesv.Davis,679F.3d190(4th Cir.2012)solflingthatinthe
contextofaRule35@)motion,adisttictcourtcanconsidetj3553(a)factors).Seealso
h% s://- .ussc.gov/sites/default/Res/pdf/anl'nl
                                              'ng/newsletters/zolg-speciz-FlRsT-
S'Ivp-Act.pdfqastviewedFebruary28,2019)(notinginnewsletterfrom theUnitedStates
Sentencing Com m ission thatcourtswillhaveto decide whetheraresentencing undettlaeA ct
isaplenary resentencing proceeding ora m orelim ited resentencing and stadng frln either
instance,theActmadeno changesto 18U.S.C.j3553$),so thecourtsshould considerthe
guidelinesandpolicy statements,alongwith other3553(a)factors,duringtheresentencinp'')
                                           7
the cuttentone,whilehew ason ptobadon.The govetnm entasksthatin any event, N ew ton

notbe sentenced to lessthan tim e setved.

      N ew ton pointsoutthathewould notbe found to bea careetoffendertoday because

llisundetlying bteaking-and-entetingconvicdonswould notsetveasptedicateoffensesto Snd

thathe isa cateeroffenderand tlle govetnm entdoesnotdisagzee.W ithoutthatdesignation,

bisGuidelinestangew ould be130-162 m onths.ln addidon,heatguesthatatsentencing,aftez

thecouttfound thathewasacateetoffendet,itdid notaddtessobjecdonshetaisedtotlle
PsR- thatthe Jtn'gw eightwasincortectand thathewasendtled to a two-levelreductbn for

being am inorpardcipant.ECF N o.1459-1 at3-6,13-14.N ew ton assertsthathew asone of

26 defendantsindicted forconspiracyto disttibutecocninebaseand thathehad aclearlylesser

rolethan threeofhisco-defendantswhow ereidentz ed assubstandalsuppliezsand tllreewho

w ete prim ary disttibutprs,butreceived a significantly longet sentence than allbutone co-

defendantbecause of the cateet offender enhancem ent.H e also argues that although llis

ctiminalhistorybegan asajuvenile,lnisoffenseswetenon-violentand theunderlym
                                                                          'g clfnxg
disttibution offenseisnon-violentastherewasno evidenceinttoduced attdalthathewasevet

seen with aweapon.

       At sentencing, the court considered N ew ton's atgum ent that llis crim inal history

category and the tesulting sentencing tange overtepresented the seriousness of his past

conduct,butdeclined to granta downward departure,hnding no excepdonalcircum stances

on which to base a depne are. ECF N o. 1459-1 at 6,12-13.The cotlrt did not address

objecéonstoNewton'srolein theoffenseotto cltnxg quantitybecausethecareeroffender
guidelinemandated a360-m onth sentence.J1L at13-14.Thecourtnoted,however,thatthere
                                         ..




wasnotasm uch evidenceagainstN ew ton astherewasagainstother
                                                           'defendants.Jdaat2-3.
                                                                            .




      Thiscourthasreviewed N ew ton'sPSR,the am ended PSR,the sentencing transcript,

and the argum ents ofthe paG esand ftndsthatunderthe cturentSentencing G uidelinesand

the 18 U.S.C.j3553 factozs,asentencebeneath Newton'sGuidelinerangeiswarranted.
N ew ton has served 198 m onths on a convicdon whete,if he wete sentenced today,the

sentencing rangew ould be 130 to 162 m onths.In addidon,therewassom e indicadon atthe

sentencing henting thatthe 360-m onth sentencew as outofpropordon to N ewton'srole in

the offense.A ccordingly,the couttGRAN T S N ew ton'sm otion undertheFirstStep A ctand

sentenceshim to tim e sew ed. The couttfm dsthatthissentence is sufficient,butnotgreater

than necessaty,and accountsfotthe sentencing factorsthe courtmustconsiderputsuantto

18U.S.C.j3553($,specihcallydeterrence,protecdon ofthepubEc,andrespectforthelaw.
      An appropriateOrderandamendedjudgmentwillbeentered.
                                        Xnteted:
                                                    6J..o t. lo/j
                                                      .




                                f+f 4 V /. V-CZ-'     .          a



                                        M ichaelF. rb
                                        ChiefU ted StatesDiskictJudge
